By the Court,

Dixon, C. J.
Appeal from a judgment of foreclosure and sale. The mortgage was executed after the enactment of the statute giving a right of redemption within one year after the sale, Laws 1859, chap. 195. The judgment is in the form heretofore used, when there was no redemption after sale, and unconditionally bars all right and equity of redemption of the defendants in the premises. Upon the authority of Jones vs. Gilman, 14 Wis., 450, it is irregular and cannot stand. In that case we modified the judgment, by inserting a provision giving the defendant aright to redeem within a year from the sale. But as it does not appear that any steps have been taken to execute the judgment here, and as the delay in the plaintiff’s proceedings will be nearly the same, whichever course is pursued, we will reverse the judgment and remand the cause, with directions that the proper judgment be entered in the court below.
Ordered accordingly.